Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election without traverse of claims 1-15 in the reply filed on November 30, 2022, is acknowledged.  
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2022.
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on August 8, 2022, has been considered and initialed by the Examiner. 





Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 1, the phrase, “thin film” is indefinite.  It is unclear what is meant by thin.
	Claims 2-15 are rejected as being dependent on claim 1.


Claim Rejections – 35 USC § 102(a)(1)

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (U.S. 2015/0378073). 
	Ohno discloses an optically anisotropic layer provided on a support (paragraph 111).  Ohno discloses a polarizing plate including a film (abstract) where the film includes a polymeric resin film (paragraph 52).  Ohno discloses  a hydrophilic polymer film (e.g., a polyvinyl alcohol film, a partially formalized polyvinyl alcohol film, a partially saponified ethylene/vinyl acetate copolymer film) (paragraph 67).  Ohno discloses an ester oligomer A is an aromatic ester oligomer (paragraph 126) along with polyethylene terephthalate (a crystallizable polymer) (paragraph 153).
	Because Ohno discloses an anisotropic polymer film as claimed and preferentially disclosed, the article of Ohno will inherently possess the refractive index and in-plane birefringence, as in claims 1-3.
	Concerning claim 4, because Ohno discloses an aromatic ester oligomer, an aromatic amide oligomer is not required by instant 1, which claim 4 depends on.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781